DETAILED ACTION
This is in response to a request for continued examination (RCE) filed on 10/24/22 in which claims 1-6, 8-10, 12-14, 17, 18, 22-28 are presented for examination.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/24/22 has been entered.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s):
Claim 24 “tensile strand” is not in the drawings
Claim 26 “wherein the first, second, and third columns of tubular bodies are disposed on the lateral side of the shoe upper, and wherein the shoe upper further includes a fourth column of tubular bodies, a fifth column of tubular bodies, and a sixth column of tubular bodies disposed on a medial side of the shoe upper” is not found in the drawings; the only figure to show the entirety of the shoe is Fig. 1, which only shows a single side view of the shoe; such a view has not yet labeled whether it is a lateral side view or a medial side view; even assuming that Fig. 1 is a lateral side view, no support has been found that there are tubular bodies on a medial side in the figures, let alone a fourth, fifth, sixth column of tubular bodies
In light of the drawing objections of Claim 26, Claim 27 fourth/fifth column of tubular bodies being entirely disposed within the forefoot region is also not in the drawings
In light of the drawing objections of Claim 26, Claim 28 fourth/fifth/sixth columns of tubular bodies are not in the drawings, let alone having a length (c) extends in an axial direction (a), such an axial direction (a) of the tubular bodies of the fourth/fifth/sixth columns being perpendicular to the axial direction (a) of the tubular bodies of the first/second/third columns
 No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
Beginning Claim 1, “first column…second column…third column of tubular bodies” is not in the specification, and therefore their associated recitations in Claim 1 and the dependent claims
Claim 1 Line 7 “discrete tubular body” is not in the specification
Claim 1 Line 10 “tubular bodies are integral” is not in the specification
Claim 22-28 are not in the specification
Claim Objections
Claim(s) 1, 13, 25 and 26 is/are objected to because of the following informalities: 
Claim 1 Line 16 is missing a comma
Claim 13 Line 1 “a yarn” and Line 2 “a yarn” should read “the yarn” based on antecedent basis with Claim 12 and based on specification page 3 Line 24-page 4 Line 2 indicating that the yarns of different properties are specifically that the (same) yarns being different colors; therefore, Claim 13 yarns of different colors should have proper antecedent basis with Claim 12 regarding yarn properties on which it depends; disagreement may warrant a 112(a) new matter without constituting a new rejection
Claim 25 Line 2 delete “and tubular” and substitute --and a tubular--
Claim 26 Line 2 “the lateral side” should read “a lateral side” as no antecedent basis was previously established for “a lateral side”; disagreement with any of the aforementioned may warrant a 112(b) indefiniteness rejection without constituting a new rejection
Appropriate correction is required.
	Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim(s) 24-28 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 24 “wherein each of the tubular bodies includes a channel defining a passage for a tensile strand that is not configured for tying of the shoe” is considered new matter as no support has been found in the disclosure despite applicant remarks on pages 13-14 that support is found in Fig. 1 and pages 3, 4, 7 and 8 of the substitute specification.  Especially in light of the lack of antecedent basis, the recitation is considered new matter.  The only disclosure of “tensile strand” in the original disclosure is “means for transferring a tying force (like for example tensile strands which are arranged on or in the shoe upper)” (see substitute specification of 2/16/22 page 2 Lines 12-14).  However, such a recitation does not provide support for the channels being for a tensile strand, let alone a negative limitation of not being configured to tie the shoe, especially when the only mention of tensile strand in the specification is for tying.  Furthermore, page 2 Lines 9-14 seems to indicate that it is indicating that there are no tensile strands in the invention, specifically “free from any means for transferring a tying force (like for example tensile strands…)”.  Other related disclosure may be directed to the tubular bodies form a passage for the lace (see page 1 Lines 16-17) and each loop being a tubular body defined as a channel arranged for threading a lace 4, in that loop 3 forms a passage 8 for the lace (page 7 Lines 14-16).  However, it is further unclear how applicant means to differentiate the term “tensile strand” from the term “lace” in the original specification and in the claims, especially as applicant is still using the term “lace” (such as in Claim 2) and intentionally using “tensile strand” elsewhere such as herein in Claim 24.
Relatedly, Claim 25 “a tensile strand extends along at least one of the first, second, and third rows to be received in a tubular body of the first column and tubular body of the second column” is considered new matter.  Especially in light of the lack of antecedent basis, the recitation is considered new matter.  The only disclosure of “tensile strand” in the original disclosure is “means for transferring a tying force (like for example tensile strands which are arranged on or in the shoe upper)” (see substitute specification of 2/16/22 page 2 Lines 12-14).  However, such a recitation does not provide support for the channels being for a tensile strand, let alone a negative limitation of not being configured to tie the shoe.  Other related disclosure may be directed to the tubular bodies form a passage for the lace (see page 1 Lines 16-17) and each loop being a tubular body defined as a channel arranged for threading a lace 4, in that loop 3 forms a passage 8 for the lace (page 7 Lines 14-16).  However, it is further unclear how applicant means to differentiate the term “tensile strand” from the term “lace” in the original specification and in the claims, especially as applicant is still using the term “lace” (such as in Claim 2) and intentionally using “tensile strand” elsewhere such as herein in Claim 25.
Claim 26 “wherein the first, second, and third columns of tubular bodies are disposed on the lateral side of the shoe upper, and wherein the shoe upper further includes a fourth column of tubular bodies, a fifth column of tubular bodies, and a sixth column of tubular bodies disposed on a medial side of the shoe upper” is considered new matter, especially in light of the lack of antecedent basis in the specification and drawing objections.  Even if Figure 1 is labeled to be of a lateral side, no support has been found for a medial side showing tubular bodies, let alone fourth/fifth/sixth column of tubular bodies on a medial side.  The terms “lateral” and “medial” in the original disclosure are only found in “knitting the shoe upper from the …lateral side to the medial side of the shoe upper” on page 5 Lines 21-22.  However, though the tubular bodies are a unitary knitted construction with the shoe upper, the tubular bodies are a discrete entity separate from the shoe upper.  Therefore, neither does the such a unitary knitted construction disclosure provide support for the amendments.  Neither does “loops for the lace are distributed along a quite large area of the shoe upper” on page 4 Line 6 provide enough support for the distinction of laces on a medial side in addition to a (possibly illustrated) lateral side, let alone specific fourth/fifth/sixth columns as recited.
Relatedly, Claim 27 pertaining to fourth and fifth columns, specifically that of Claim 26, is also considered new matter for reasons aforementioned in Claim 26, let alone being claimed as being entirely disposed within the forefoot region.
Relatedly, Claim 28 pertaining to fourth, fifth, sixth columns, specifically that of Claim 26, is also considered new matter for reasons aforementioned in Claim 26.  Even if support could be persuasively provided for Claim 26, Claim 28 is still considered new matter for the recitation that the axial direction (a) of the length (c) of the tubular bodies of the fourth/fifth/sixth columns is perpendicular to the axial direction (a) of the tubular bodies within the first/second/third columns is considered new matter.  No support has been found for such a recitation pertaining to a perpendicular relationship between tubular bodies of the first/second/third and fourth/fifth/sixth columns, and no support has been found for such a recitation therefore indicating that the axial direction (a) of the tubular bodies of the fourth/fifth/sixth columns is that of one perpendicular to an axial direction (a) extending from the heel region to the forefoot region as established in Fig. 1 and in Claim 1 Line 24 for the first/second/third columns.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim(s) 23-25 is/are rejected under U.S.C. 112(b).
The term “the tubular bodies” in Claim 23 Line 4 is unclear and therefore renders the claim indefinite.  It is unclear whether it is referring to only to specific tubular bodies of “the first and second rows of tubular bodies” in that same Line 4, or if it is referring to the first/second/third row of tubular bodies of Lines 1-2, or if it referring to the tubular bodies of the first/second/third/fourth columns of Lines 2-3, or another grouping of tubular bodies.  For the purposes of applying art and providing rejections, the term will be interpreted as the tubular bodies of the first/second/third/fourth columns.
The term “tensile strand” in Claim 24 Line 2 is unclear and therefore renders the claim indefinite.  It is unclear what structure “tensile strand” is referring to.  The only disclosure of “tensile strand” in the original disclosure is “means for transferring a tying force (like for example tensile strands which are arranged on or in the shoe upper)” (see substitute specification of 2/16/22 page 2 Lines 12-14).  However, such a recitation does not provide support for the channels being for a tensile strand, let alone a negative limitation of not being configured to tie the shoe, especially when the only mention of tensile strand in the specification is for tying.  Furthermore, page 2 Lines 9-14 seems to indicate that it is indicating that there are no tensile strands in the invention, specifically “free from any means for transferring a tying force (like for example tensile strands…)”.  As such, it is unclear how Claim 24’s “tensile strand” can be interpreted as the structure indicated on page 2 Lines 9-14.  Especially as Claim 24 indicates “each of the tubular bodies includes a channel defining a passage for a tensile strand”, other related disclosure may be directed to the tubular bodies form a passage for the lace (see page 1 Lines 16-17) and each loop being a tubular body defined as a channel arranged for threading a lace 4, in that loop 3 forms a passage 8 for the lace (page 7 Lines 14-16).  However, especially as applicant uses the term “lace” elsewhere (such as in Claim 2) but has intentionally used “tensile strand” herein, it is unclear whether this is a typographical error in which applicant intended to use the term “lace” or if applicant means a structure other than lace, such a structure also being unclear.  For the purposes of applying art and providing rejections, the term “tensile strand” in Claim 24 and its dependent claims will be interpreted as “lace” and Claim 24 will be considered met inasmuch as each of the tubular bodies includes a channel defining a passage for a lace, wherein the lace is capable of not being tied.  
Relatedly, the term “tensile strand” in Claim 25 Line 1 is unclear and therefore renders the claim indefinite.  It is unclear what structure “tensile strand” is referring to.  The only disclosure of “tensile strand” in the original disclosure is “means for transferring a tying force (like for example tensile strands which are arranged on or in the shoe upper)” (see substitute specification of 2/16/22 page 2 Lines 12-14).   However, such a recitation does not provide support for the channels being for a tensile strand, let alone a negative limitation of not being configured to tie the shoe, especially when the only mention of tensile strand in the specification is for tying.  Furthermore, page 2 Lines 9-14 seems to indicate that it is indicating that there are no tensile strands in the invention, specifically “free from any means for transferring a tying force (like for example tensile strands…)”.  As such, it is unclear how Claim 25’s “tensile strand” can be interpreted as the structure indicated on page 2 Lines 9-14.  Especially as Claim 25 indicates “tensile strand…received in a tubular body”, other related disclosure may be directed to the tubular bodies form a passage for the lace (see page 1 Lines 16-17) and each loop being a tubular body defined as a channel arranged for threading a lace 4, in that loop 3 forms a passage 8 for the lace (page 7 Lines 14-16).  However, especially as applicant uses the term “lace” elsewhere (such as in Claim 2) but has intentionally used “tensile strand” herein, it is unclear whether this is a typographical error in which applicant intended to use the term “lace” or if applicant means a structure other than lace, such a structure also being unclear.  For the purposes of applying art and providing rejections, the term “tensile strand” in Claim 25 and its dependent claims will be interpreted as “lace”.  
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim(s) 17 is/are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 17 depends on Claim 4, where Claim 4 Lines 5-6 already establishes that “the first, second, and third rows of tubular bodies are parallel.”  As such, Claim 17 reciting that “the first second, and third rows of tubular bodies are all parallel with respect to one another” does not provide a limitation that further limits/narrows from structure already established in Claim 4.  Even if Claim 4 was broadly interpreted as the first/second/third rows of tubular bodies being parallel relative to another structure, the first/second/third rows of tubular bodies would still all be parallel relative to one another.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Dependent claims are also rejected at the least for depending on rejected claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5, 6, 10, 14, 22, 24, 26-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilson (USPN 10765173) in view of Brinkman et al (USPN 10844526), herein Brinkman, Gillern (FR 389990), and Guest et al (USPN 10492566), herein Guest.
Regarding Claim 1, Wilson teaches a shoe having a forefoot region, a heel region, and a midfoot region between the forefoot region and the heel region (see Figs. 4A, 4B; Col. 16 Lines 58-61, 63-64 "eyelets 460 of the reconfigurable fastening system of…article of footwear 40 enable the user to optimize the support and comfort levels of the article of footwear 10…optimization may be based on footwear usage (e.g., more support for athletic activities, such as running)"; as for forefoot, heel, and midfoot regions-- Col. 14 Lines 64-65 “forefoot region 410”; Col. 14 Line 67 “midfoot region 412”; Col. 15 Line 1 “hindfoot region 414”; although regions are utilized as delineated herein, examiner notes that the recited regions do not necessarily have to conform to the regions delineated), the shoe comprising:
a shoe upper (Col. 15 Lines 28-29 "upper 430 of…article of footwear 40"),
wherein the shoe upper comprises a knitted fabric (Col. 15 Lines 28-30 "upper 430…includes a first portion 440 and a second portion 450"; Col. 15 Lines 35-37 "both the first portion 440 and the second portion 450 may be formed or constructed from a knit material/fabric"),
wherein the shoe upper has a first column of tubular bodies, a second column of tubular bodies, and a third column of tubular bodies extending therefrom (see Fig. 4B for first/second/third columns; for tubular bodies--Col. 15 Line 4 "plurality of eyelets 460"; Col. 15 Lines 65-67 "each of the eyelets 460 is formed from a pair of slits disposed in the upper and an elongate member threaded through the slits"; Col. 15 Lines 55-58 "as illustrated in Figs. 4A, and 4B, the plurality of eyelets 460 are disposed on the medial and lateral sides 400, 402 of the upper 430 in a grid-like array (i.e., in a series of rows and columns)"),
wherein each of the tubular bodies within the first column, the second column, and the third column define a length (c), wherein the length (c) extends in an axial direction (a) (see Fig. 4B),
wherein the axial direction (a) extends from the heel region to the forefoot region (see Fig. 4B).

Wilson Figs. 4A, 4B embodiment does not explicitly teach wherein each of the tubular bodies is a discrete tubular body that is entirely comprised of the knitted fabric,
such that the knitted fabric of the shoe upper and the knitted fabric of the tubular bodies forms a unitary knit construction,
and the tubular bodies are integral with the knitted fabric of the shoe upper by the knitted construction,
wherein each of the lateral tubular bodies within the first column, the second column, and the third column define an outer diameter (D).

However, Wilson Fig. 3A-3B embodiment at least suggests wherein each of the tubular bodies is a tubular body that is entirely comprised of the knitted fabric (Col. 7 Lines 51-55 "eyelet 160 is constructed from a pair of slits/openings 200…and a portion of one of elongate members….300, 310, 320, 330 being threaded through the pairs of slits 200"; Col. 8 Lines 47-50 "elongate member comprises one or more yarns (material in a form suitable for knitting....or otherwise intertwining to form a textile fabric", wherein elongate member would form a knitted tubular body). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wilson embodiment of Figs. 4A, 4B with the embodiment of Figs. 3A-3B as Wilson discloses such a structure, such as for easier unitary manufacturing (see extrinsic evidence Brinkman et al USPN 10844526).

Furthermore, Brinkman Figs. 2, 3 embodiment teaches wherein each of the tubular bodies is a discrete tubular body that is entirely comprised of the knitted fabric (see Figs. 2 and 3; Col. 4 Lines 15-20 "in addition to the intermeshed loops 146, the knitted component 144 may include one or more structures forming lace apertures (herein depicted as the first structures 142 with first apertures 143) that extend from the surface 148 of the upper and are integrally formed with the surface 148 (e.g. on a knitted machine)"),
such that the knitted fabric of the shoe upper and the knitted fabric of the tubular bodies forms a unitary knit construction (see Figs. 2 and 3; Col. 4 Lines 15-20 "in addition to the intermeshed loops 146, the knitted component 144 may include one or more structures forming lace apertures (herein depicted as the first structures 142 with first apertures 143) that extend from the surface 148 of the upper and are integrally formed with the surface 148 (e.g. on a knitted machine)"),
and the tubular bodies are integral with the knitted fabric of the shoe upper by the knitted construction (see aforementioned; inasmuch as it’s a unitary knit, then the structures are connected via knitted construction as recited),
wherein each of the lateral tubular bodies within the first column, the second column, and the third column define an outer diameter (D) (inasmuch as it has an arc, it has an outer diameter).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wilson’s lace-capable/tightening element-capable structure of slit/elongate members with that of Brinkman as a simple substitution of one structure for tightening elements for another such as for aesthetic design and for easier manufacturing of less parts (for Wilson Figs. 4A-4B embodiment teaching lace-capable structure, see Col. 15 Lines 65-67 "each of the eyelets 460 is formed from a pair of slits disposed in the upper and an elongate member threaded through the slits"; Col. 16 Lines 40-45 “fastener may be threaded through one or more of the eyelets 460 on the medial side 400 of the article of footwear 40 and one or more of the eyelets 460 on the lateral side 402…where the fastener may be pulled to tighten the upper 130 around a foot disposed within the article of footwear 40”, wherein one of ordinary skill in the art would understand that the fastener is referring to a lace/tightening structure inasmuch as Wilson embodiment Figs.4A, 4B is related to Fig. 1 specifying a lace via Col. 4 Lines 65-67 “plurality of eyelets 160 enable a user to selectively thread a fastener 170 (e.g., a lace, cord, string, etc) through certain eyelets 160 to optimize the fit of the article of footwear 10 on the foot”; therefore, Wilson teaches that its elongate member is a structure for a upper-tightening element, such as a lace, and therefore the elongate member of Wilson is part of a lace-capable structure for tightening elements; for clarification--modified Wilson still teaches length (c) with the axial direction (a) from heel region to toe region despite Brinkman teaches a length (c) with an axial direction (a) oriented from medial to lateral--the orientation of Brinkman’s tubular bodies is not being utilized in the modification in this instance, merely the structures as indicated above, such as being discrete, knitted, unitary, and integral, wherein such structures indicate an outer diameter).

Wilson also does not explicitly teach wherein for each of the tubular bodies within the first column, the second column, and the third column, the length (c) of each tubular body is greater than the outer diameter (D) of each tubular body.

However, modified Wilson at least suggests wherein for each of the tubular bodies within the first column, the second column, and the third column, the length (c) of each tubular body is greater than the outer diameter (D) of each tubular body (see Brinkman Figs. 2,3 embodiment; Col. 5 Lines 13-18 “while in Fig. 3, the first structure 142 is depicted as having cross-sectional width of only one loop, in other exemplary embodiments, more (and potentially many more) loops may extend across the width of the first structure 142.  For example, at least…20 loops, or more…may extend”; for clarification--similarly as aforementioned, modified Wilson still teaches length (c) with the axial direction (a) from heel region to toe region despite Brinkman teaches a length (c) with an axial direction (a) oriented from medial to lateral--the orientation of Brinkman’s tubular bodies is not being utilized in this instance, merely that Brinkman teaches that length (c) can be extended).  
Inasmuch as Brinkman Figs. 2, 3 embodiment already teach that length (c) can be further expanded, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that modified Wilson is capable of teaching that wherein for each of the tubular bodies within the first column, the second column, and the third column, the length (c) of each tubular body is greater than the outer diameter (D) of each tubular body.

Nevertheless, Gillern teaches wherein a tubular body defines an outer diameter (D) and a length (c), wherein the length (c) extends in an axial direction (a) (see Fig. 1; [0020] "guide for the lace or cord 1 consists of small, short, curved tubes 2 whose inside diameter is preferably chosen to be very little greater than the thickness of the lace";  [0021] "two small tubes 2"; [0021] "the two strands of the shoelace 1 cross passing from a tube of a surface in a tube from the other surface"; as such, the tube has outer diameter (D) and length (c)),
and wherein the axial direction (a) extends from the heel region to the forefoot region (see Fig. 1; wherein the length (c) extends in an axial direction (a) being from heel to toe),
wherein the length (c) is greater than the outer diameter (D) (see Fig. 1; [0020] "guide for the lace or cord 1 consists of small, short, curved tubes 2 whose inside diameter is preferably chosen to be very little greater than the thickness of the lace";  [0021] "two small tubes 2"; "the two strands of the shoelace 1 cross passing from a tube of a surface in a tube from the other surface" clearly showing a greater length over diameter ratio).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wilson’s knitted tubular bodies by Brinkman, and therefore each of the tubular bodies within the first column, the second column, and the third column of Wilson’s knitted tubular bodies by Brinkman, such that each of the lengths (c) is greater than each of the outer diameters (D) as clearly taught by Gillern as Gillern shows such a design is well known in the art, such as to better support/guide the lace, especially as Gillern also has tubular bodies extending from heel to toe as Wilson.

Wilson also does not explicitly teach wherein the first column and the second column of tubular bodies are entirely disposed within the forefoot region of the shoe.

However, Wilson Figs. 3A, 3B embodiment at least suggests such lace-capable elements as the tubular bodies, otherwise known as structures for tightening elements, in the forefoot region (Col. 7 Lines 21-22 “portion of the instep 134 proximate to the forefoot region 110 may also include eyelets 160”, wherein Col. 16 Lines 40-45 already established that Figs. 4A,4B has structures for tightening elements, similarly reflected for the Figs. 3A, 3B embodiment in Col. 14 Lines 2-45),
and Wilson already suggests adding structures for tightening elements for a variety of purposes (Figs. 1A, 1B embodiment in Col. 4 Line 65-Col. 5 Line 12; Figs. 3A, 3B embodiment in Col. 14 Lines 2-45; Figs. 4A, 4B embodiment in Col. 16 Line 58-Col. 17 Line 5 “eyelets 460 of the reconfigurable fastening system…of the article of footwear 40 enable the user to optimize the support and comfort levels of the article of footwear 10…the optimization may be based on footwear usage (e.g., more support for athletic activities, such as running…and or based on the shape of the foot disposed within the article of footwear (e.g.,…more eyelets 460 utilized for narrow feet).  Thus…enables a user to alter the topography of the upper 430 to properly fit the shape of the foot disposed within the article of footwear 40”).
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wilson’s Figs. 4A, 4B embodiment to have additional tubular bodies/structures for tightening elements resulting in first/second columns in the forefoot region in order to provide a larger degree of customization for its user, such as narrower feet can have additional support and/or the other reasons listed as aforementioned.  

Nevertheless, Guest teaches wherein structures for tightening elements are within the forefoot region of the shoe (see Figs. 7 and 8; Col. 10 Lines 20-21 "article 500 includes forefoot portion 410, midfoot portion 412"; Col. 10 Lines 27-29 “tensioning system 530 includes tubular structure 540, first tensile strand 560 and a plurality of secondary tensile strands 580”; Col. 10 Lines 41-45 “tubular structure 540 includes plurality of openings 550.  Portions of first tensile strand 560 may extend outwardly through plurality of openings 550 and may be engaged by plurality of secondary tensile strands 580 at various portions along tubular structure 540”; wherein the portions of tensile strand 560 are structures for tightening elements 580; wherein one of ordinary skill in the art would understand how the relationship between tensile strand 560 and tensile strands 580 provide tightening in Guest embodiment Figs. 7, 8 as related to Guest Figs. 5, 6 embodiment specifying tightening Col. 9 Lines 43-58 “first tensile strand 160 is pulled to tighten article 100…as…tensile strand 160…is pulled taut, plurality of tensile secondary tensile strands 180 is pulled into plurality of openings 150…tension is created…and…provides increased support”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wilson such that the number and orientation of its tubular bodies, otherwise known as structures for tightening, extend to the forefoot especially as Guest shows that it is known to have a plurality of structures for tightening in the forefoot region in order to facilitate a dynamic fit and/or to enhance the support of the upper, and/or to provide the ability to vary the tension across different regions of the upper (Col. 11 Lines 43-45, 52-54), especially as Wilson already taught three columns and modified Wilson already teaches additional structures for tightening elements (see aforementioned with Wilson embodiments). Both Wilson and Guest are in the same art of endeavor as desiring tightening, wherein Guest shows that tightening is desirable in the forefoot region.

As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that modified Wilson teaches wherein the first column of tubular bodies and the second column of the tubular bodies are entirely disposed within the forefoot region of the shoe.
Regarding Claim 2, modified Wilson teaches all the claimed limitations as discussed above in Claim 1.
Modified Wilson further teaches wherein each of the tubular bodies further comprise an inner diameter (d) defining a channel that is configured to receive a lace (Wilson teaches each of the tubular bodies with a channel-- Col. 16 Lines 40-42 "fastener may be threaded through one or more of the eyelets 460 on the medial side 400…and one or more of the eyelets 460 on the lateral side 402"; see Fig. 1B for clarification; although Fig. 1B is directed to a different embodiment, one of ordinary skill in the art would understand how it applies to the recitation of Col. 16 Lines 40-42, wherein eyelets facilitating a thread through indicates a channel for a lace; see also Col. 15 Lines 65-67 "each of the eyelets 460 is formed from a pair of slits disposed in the upper and an elongate member threaded through the slits"; see Fig. 5; Col. 16 Lines 3,4, 7-9 "single elongate member 510 is utilized to form the plurality of eyelets 460 on the medial side 400…in a square wave pattern...a single elongate member is also utilized to form the plurality of eyelets 460 on the lateral side 402"; furthermore, inasmuch as Wilson modified by Brinkman teaches the knitted tubular bodies with a diameter and therefore a thickness in the diameter, there is an inner diameter along with the previously taught outer diameter).
Regarding Claim 3, modified Wilson teaches all the claimed limitations as discussed above in Claim 2.
Gillern at least suggests wherein the length (c) is at least 150% of the outer diameter (D) (see Gillern Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to measure the ratio of the length to the outer diameter and get the recited range.  Even if the range measured did not overlap but was merely close, a prima facie case of obviousness still exists.  See MPEP 2144.05, Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that inasmuch as Wilson modified by Gillern teaches a significantly greater value in length than outer diameter as clearly illustrated in Gillern Fig. 1, the length is at least 150% of the outer diameter. And as similarly aforementioned, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that Wilson’s length to outer diameter ratio as modified by Gillern is capable of meeting the recitation such as for aesthetic design and intended use (for example, the larger the fastener, the greater the ability to secure the lace).

Nevertheless, in the case that the prior art of Gillern lacks sufficient specificity, modified Wilson discloses the general conditions of the claimed invention except for the express disclosure of the value of the ratio of the tubular length to the outer diameter.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a ratio in the range as recited, since the claimed values are merely an optimum or workable range.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.  Furthermore, such a ratio of length to diameter is known in the art, see extrinsic evidence Taylor USPN 10702017.
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wilson’s ratio of tubular length to outer diameter as taught by Gillern such that it is capable of meeting the recitation, such as for the purposes of more secure reinforcement, especially as Wilson already suggests such a limitation before modification (Col. 8 Lines 42-45 "elongate members 300, 310, 320, 330 can be formed from…an ordered assemblage of textile fibers having a high ratio of length to diameter") and Brinkman of Wilson also already suggested a modifiable range (Col. 5 Lines 13-18).  
Regarding Claim 5, modified Wilson teaches all the claimed limitations as discussed above in Claim 1.
Modified Wilson at least suggest wherein all of the tubular bodies along the entire upper are arranged in such a manner that the tubular bodies are aligned in the same direction (see Wilson Fig. 4B for general pattern meeting this recitation, wherein the modification by Guest was such that first/second/third columns of the tubular bodies are in a forefoot region).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that, when modifying Wilson’s first/second/third columns to be in a forefoot region as taught by Guest, to continue the pattern as seen in Wilson Fig. 4B, and therefore that the first/second/third columns along with any other tubular bodies would be aligned in the same direction, for similar motivations as aforementioned (for example: as a known design choice for customizable support).
Regarding Claim 6, modified Wilson teaches all the claimed limitations as discussed above in Claim 2.
Gillern at least suggests wherein the length (c) is at least 200% of the outer diameter (D) (see Gillern Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to measure the ratio of the length to the outer diameter and get the recited range.  Even if the range measured did not overlap but was merely close, a prima facie case of obviousness still exists.  See MPEP 2144.05, Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that inasmuch as Wilson modified by Gillern teaches a significantly greater value in length than outer diameter as clearly illustrated in Gillern Fig. 1, the length is at least 200% the outer diameter. And as similarly aforementioned, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that Wilson’s length to outer diameter ratio as modified by Gillern is capable of meeting the recitation such as for aesthetic design and intended use (for example, the larger the fastener, the greater the ability to secure the lace).

Nevertheless, in the case that the prior art of Gillern lacks sufficient specificity, modified Wilson discloses the general conditions of the claimed invention except for the express disclosure of the value of the ratio of the tubular length to the outer diameter.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a ratio in the range as recited, since the claimed values are merely an optimum or workable range.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.  Furthermore, such a ratio of length to diameter is known in the art, see extrinsic evidence Taylor USPN 10702017.
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wilson’s ratio of tubular length to outer diameter as taught by Gillern such that it is capable of meeting the recitation, such as for the purposes of more secure reinforcement, especially as Wilson already suggests such a limitation before modification (Col. 8 Lines 42-45 "elongate members 300, 310, 320, 330 can be formed from…an ordered assemblage of textile fibers having a high ratio of length to diameter") and Brinkman of Wilson also already suggested a modifiable range (Col. 5 Lines 13-18).  
Regarding Claim 10, modified Wilson teaches all the claimed limitations as discussed above in Claim 1.
Brinkman teaches wherein a yarn of the shoe upper consists of polyester or polyamide (Col. 3 Lines 43-46 "knitted component 144 may include one or more yarns…formed primarily of polyester, which may provide suitable elasticity and comfort characteristics to the upper 120"; inasmuch as the knitted component is capable of being only one of the yarns recited, specifically polyester, Brinkman teaches the recitation).
Even if Brinkman did not restrict the knitted component to a single material, modified Wilson teaches all of the elements of the instant invention as discussed in detail above except providing that the knitted component is restricted to a single material, wherein it would have been an obvious matter of design choice to one of ordinary skill in the art at the time the invention was made to have modified Wilson by restricting the upper to a single material. Such modification would be considered a mere choice of a commonly used material, in the footwear art, to make an upper of a single material on the basis of its suitability for the intended use. In other words, the use of a single material for the knitted component, such as polyester, would have been an "obvious to try" approach because the use of such a well-known material for a footwear is not of innovation but of ordinary skill and common sense. KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742,82, USPQ2d 1382, 1396 (2007).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wilson to be solely of polyester as taught by Brinkman based on design choice such as how much elasticity and comfort is desired (Col. 3 Lines 43-46).
Regarding Claim 14, modified Wilson teaches all the claimed limitations as discussed above in Claim 1.
Modified Wilson at least suggest wherein all of the tubular bodies are aligned in the same direction (see Wilson Fig. 4B for general pattern meeting this recitation, wherein the modification by Guest was such that first/second/third columns of the tubular bodies are in a forefoot region).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that, when modifying Wilson’s first/second/third columns to be in a forefoot region as taught by Guest, to continue the pattern as seen in Wilson Fig. 4B, and therefore that the first/second/third columns along with any other tubular bodies would be aligned in the same direction, for similar motivations as aforementioned (for example: as a known design choice for customizable support).
Regarding Claim 22, modified Wilson teaches all the claimed limitations as discussed above in Claim 1.
Modified Wilson further teaches wherein the shoe upper further includes a fourth column of tubular bodies that is disposed entirely within the midfoot region of the shoe (see Wilson Fig. 4B, wherein the fourth column was already modified to be a tubular body as recited in Claim 1, such as discrete, knitted, unitary, integral).
Regarding Claim 24, modified Wilson teaches all the claimed limitations as discussed above in Claim 1.
Wilson further teaches wherein each of the tubular bodies includes a channel defining a passage for a tensile strand that is not configured for tying the shoe (Wilson teaches each of the tubular bodies with a channel-- Col. 16 Lines 40-42 "fastener may be threaded through one or more of the eyelets 460 on the medial side 400…and one or more of the eyelets 460 on the lateral side 402"; see Fig. 1B for clarification; although Fig. 1B is directed to a different embodiment, one of ordinary skill in the art would understand how it applies to the recitation of Col. 16 Lines 40-42, wherein eyelets facilitating a thread through indicates a channel for a lace/tensile strand, as best understood from the 112(b) rejections; see also Col. 15 Lines 65-67 "each of the eyelets 460 is formed from a pair of slits disposed in the upper and an elongate member threaded through the slits"; see Fig. 5; Col. 16 Lines 3,4, 7-9 "single elongate member 510 is utilized to form the plurality of eyelets 460 on the medial side 400…in a square wave pattern...a single elongate member is also utilized to form the plurality of eyelets 460 on the lateral side 402"; Wilson teaches tubular bodies with passage channels which meets the structural limitations in the claims and performs the functions as recited such as being capable of being utilized for a tensile strand, further capable of being utilized for a tensile strand not tied).
Regarding Claim 26, modified Wilson teaches all the claimed limitations as discussed above in Claim 1.
Modified Wilson further teaches wherein the first, second, and third columns of tubular bodies are disposed on the lateral side of the shoe upper (Wilson Fig. 4B is of modified Wilson and is of a lateral side; Col. 14 Lines 50-51 “lateral side 402”),
wherein the shoe upper further includes a fourth column of tubular bodies, a fifth column of tubular bodies, and a sixth column of tubular bodies disposed on a medial side of the shoe upper (modified Wilson modified all tubular bodies of Wilson unless otherwise noted; as such, see Fig. 4A for fourth/fifth/sixth columns of tubular bodies modified by Brinkman and Gillern, wherein Fig. 4A is of a medial side; Col. 14 Line 49 “medial side 400”; Col. 15 Lines 55-58 "as illustrated in Figs. 4A, and 4B, the plurality of eyelets 460 are disposed on the medial and lateral sides 400, 402 of the upper 430 in a grid-like array (i.e., in a series of rows and columns)").
Regarding Claim 27, modified Wilson teaches all the claimed limitations as discussed above in Claim 26.
Modified Wilson does not explicitly teach wherein the fourth column of tubular bodies and the fifth column of tubular bodies are entirely disposed within the forefoot region of the shoe.

However, as similarly rejected in Claim 1--

Wilson Figs. 3A, 3B embodiment at least suggests such lace-capable elements as the tubular bodies, otherwise known as structures for tightening elements, in the forefoot region (Col. 7 Lines 21-22 “portion of the instep 134 proximate to the forefoot region 110 may also include eyelets 160”, wherein Col. 16 Lines 40-45 already established that Figs. 4A,4B has structures for tightening elements, similarly reflected for the Figs. 3A, 3B embodiment in Col. 14 Lines 2-45),
and Wilson already suggests adding structures for tightening elements for a variety of purposes (Figs. 1A, 1B embodiment in Col. 4 Line 65-Col. 5 Line 12; Figs. 3A, 3B embodiment in Col. 14 Lines 2-45; Figs. 4A, 4B embodiment in Col. 16 Line 58-Col. 17 Line 5 “eyelets 460 of the reconfigurable fastening system…of the article of footwear 40 enable the user to optimize the support and comfort levels of the article of footwear 10…the optimization may be based on footwear usage (e.g., more support for athletic activities, such as running…and or based on the shape of the foot disposed within the article of footwear (e.g.,…more eyelets 460 utilized for narrow feet).  Thus…enables a user to alter the topography of the upper 430 to properly fit the shape of the foot disposed within the article of footwear 40”).
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wilson’s Figs. 4A, 4B embodiment to have additional tubular bodies/structures for tightening elements resulting in first/second columns in the forefoot region in order to provide a larger degree of customization for its user, such as narrower feet can have additional support and/or the other reasons listed as aforementioned.  

Nevertheless, Guest teaches wherein structures for tightening elements are within the forefoot region of the shoe (see Figs. 7 and 8; Col. 10 Lines 20-21 "article 500 includes forefoot portion 410, midfoot portion 412"; Col. 10 Lines 27-29 “tensioning system 530 includes tubular structure 540, first tensile strand 560 and a plurality of secondary tensile strands 580”; Col. 10 Lines 41-45 “tubular structure 540 includes plurality of openings 550.  Portions of first tensile strand 560 may extend outwardly through plurality of openings 550 and may be engaged by plurality of secondary tensile strands 580 at various portions along tubular structure 540”; wherein the portions of tensile strand 560 are structures for tightening elements 580; wherein one of ordinary skill in the art would understand how the relationship between tensile strand 560 and tensile strands 580 provide tightening in Guest embodiment Figs. 7, 8 as related to Guest Figs. 5, 6 embodiment specifying tightening Col. 9 Lines 43-58 “first tensile strand 160 is pulled to tighten article 100…as…tensile strand 160…is pulled taut, plurality of tensile secondary tensile strands 180 is pulled into plurality of openings 150…tension is created…and…provides increased support”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wilson such that the number and orientation of its tubular bodies, otherwise known as structures for tightening, extend to the forefoot especially as Guest shows that it is known to have a plurality of structures for tightening in the forefoot region in order to facilitate a dynamic fit and/or to enhance the support of the upper, and/or to provide the ability to vary the tension across different regions of the upper (Col. 11 Lines 43-45, 52-54), especially as Wilson already taught three columns and additional structures for tightening elements (see aforementioned with Wilson embodiments).  Both Wilson and Guest are in the same art of endeavor as desiring tightening, wherein Guest shows that tightening is desirable in the forefoot region.

As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that modified Wilson teaches wherein the fourth column of tubular bodies and the fifth column of the tubular bodies are entirely disposed within the forefoot region of the shoe.
Regarding Claim 28, modified Wilson teaches all the claimed limitations as discussed above in Claim 26.
Modified Wilson already teaches wherein each of the tubular bodies within the fourth column, the fifth column, and the sixth column define an outer diameter (D) and a length (c), and wherein the length (c) extends in an axial direction (a) (as aforementioned, modified Wilson already modified the tubular bodies of the medial side of Fig. 4A and therefore Fig. 4A has also been modified by Brinkman to teach these recitations).

Modified Wilson does not explicitly teach wherein the axial direction (a) of the fourth column, the fifth column and the sixth column is perpendicular to the axial direction (a) of the tubular bodies within the first column, the second column, and the third column.

However, Brinkman Figs. 2 and 3 already show an orientation of an axial direction (a) of length (c) being from medial to lateral, which one of ordinary skill in the art would understand to be perpendicular to an axial direction (a) that extends from heel region to toe region.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wilson’s Figs. 4A, 4B such that the length (c) and therefore axial direction (a) of the tubular bodies of the fourth/fifth/sixth columns of Fig. 4A medial side are perpendicular to the length (c) and therefore axial direction (a) of the tubular bodies of the first/second/third columns of Fig. 4B lateral side as both orientations are shown to be effective for structures for tightening elements in footwear, as a matter of design choice, especially as applicant’s specification has indicated no criticality otherwise for the perpendicular relationship, especially in light of the 112(a) new matter rejection.

Claim(s) 4, 17, 18, 23, 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilson (USPN 10765173) in view of Brinkman et al (USPN 10844526), herein Brinkman, Gillern (FR 389990), and Guest et al (USPN 10492566), herein Guest, further in view of Taylor (USPN 10702017).
Regarding Claim 4, modified Wilson teaches all the claimed limitations as discussed above in Claim 1.
Modified Wilson at least suggests wherein a first row of tubular bodies, a second row of tubular bodies, and a third row of tubular bodies are defined by the tubular bodies of the first column of tubular bodies, the second column of tubular bodies, and the third column of tubular bodies (see Wilson Fig. 4B for general pattern meeting this recitation, wherein the modification by Guest was such that the first/second/third columns are in a forefoot region; Col. 15 Lines 55-58 "as illustrated in Figs. 4A, and 4B, the plurality of eyelets 460 are disposed on the medial and lateral sides 400, 402 of the upper 430 in a grid-like array (i.e., in a series of rows and columns)").
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that, when modifying Wilson’s first/second/third columns to be in a forefoot region as taught by Guest, to continue the pattern as seen in Wilson Fig. 4B, and therefore that the first/second/third columns would define a first/second/third row of tubular bodies, for the same motivations as aforementioned (for example: for customizable support).

Modified Wilson also at least suggests wherein the first, second, and third rows of tubular bodies are parallel (see Fig. 4B, wherein it was also previously established that the tubular bodies are structures for tightening elements in the rejection of Claim 1).

Brinkman also at least suggests wherein the rows of tubular bodies are parallel (see Fig. 5, wherein it was previously established that the Brinkman Figs. 2 and 3 embodiment’s tubular bodies are structures for tightening elements in the rejection of Claim 1, which one of ordinary skill in the art would understand would also apply to Fig. 5 embodiment as well, especially in light of Col. 7 Lines 16-17 “first structures 342 may be a structure similar to the first structures 142 as described above (with reference to Fig. 1-Fig. 3)”).

Nevertheless, Taylor teaches rows of structures for tightening elements are parallel (see Fig. 2C; Col. 3 Lines 32-34 "slots of the pairs 224M, 224L as...arranged with generally parallel facing edges"; Col. 6 Lines 12-14 “shoe lace may be provided to extend through… slots”, wherein it has been previously established that it is known in the art that laces are tightening elements and therefore the slots are structures for tightening elements).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wilson’s first, second, and third rows of tubular bodies with the parallel arrangement of Taylor for aesthetic design choice.
Regarding Claim 17, modified Wilson teaches all the claimed limitations as discussed above in Claim 4.
Modified Wilson further teaches wherein the first, second, third rows of tubular bodies are all parallel with respect to one another (inasmuch as Wilson modified by Taylor already teaches rows of tubular bodies are parallel, modified Wilson teaches wherein the first/second/third rows of tubular bodies are parallel with respect to one another based on the definition of parallel).
Regarding Claim 18, modified Wilson teaches all the claimed limitations as discussed above in Claim 1.
Brinkman Fig. 5 embodiment at least suggests wherein the first, second, and third columns are all parallel with respect to one another (see Fig. 5 embodiment, wherein it was previously established that the Brinkman Figs. 2 and 3 embodiment’s tubular bodies are structures for tightening elements in the rejection of Claim 1, which one of ordinary skill in the art would understand would also apply to Fig. 5 embodiment as well, especially in light of Col. 7 Lines 16-17 “first structures 342 may be a structure similar to the first structures 142 as described above (with reference to Fig. 1-Fig. 3)”).

Nevertheless, Taylor teaches a parallel arrangement (see Fig. 2C; Col. 3 Lines 32-34 "slots of the pairs 224M, 224L as...arranged with generally parallel facing edges").
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wilson’s first/second/third columns of tubular bodies with the parallel arrangement of Taylor for aesthetic design choice.
Regarding Claim 23, modified Wilson teaches all the claimed limitations as discussed above in Claim 22.
Modified Wilson at least suggests wherein a first row of tubular bodies and a second row of tubular bodies are defined by the tubular bodies of the first, second, third, and fourth columns of tubular bodies (see Wilson Fig. 4B for general pattern meeting this recitation, wherein the modification by Guest was merely such that the first/second/third columns are in a forefoot region; Col. 15 Lines 55-58 "as illustrated in Figs. 4A, and 4B, the plurality of eyelets 460 are disposed on the medial and lateral sides 400, 402 of the upper 430 in a grid-like array (i.e., in a series of rows and columns)"), and
the tubular bodies are aligned in the same direction (as best understood in light of the 112(b) rejections, this limitation will be interpreted as the tubular bodies of the first/second/third/fourth columns are aligned in the same direction; see Wilson Fig. 4B for general pattern meeting this recitation, wherein the modification by Guest was merely such that first/second/third columns of the tubular bodies are in a forefoot region).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that, when modifying Wilson’s first/second/third columns to be in a forefoot region as taught by Guest, to continue the pattern as seen in Wilson Fig. 4B, and therefore that the first/second rows constitute tubular bodies of the first/second/third/fourth columns and would be aligned in the same direction, for similar motivations as aforementioned (for example: as a known design choice for customizable support).

Wilson also at least suggests wherein the first and second rows of tubular bodies are parallel (see Fig. 4B; wherein it was also previously established that the tubular bodies are structures for tightening elements in the rejection of Claim 1).

Brinkman also at least suggests wherein the rows of tubular bodies are parallel (see Fig. 5 embodiment, wherein it was previously established that the Brinkman Figs. 2 and 3 embodiment’s tubular bodies are structures for tightening elements in the rejection of Claim 1, which one of ordinary skill in the art would understand would also apply to Fig. 5 embodiment as well, especially in light of Col. 7 Lines 16-17 “first structures 342 may be a structure similar to the first structures 142 as described above (with reference to Fig. 1-Fig. 3)”).

Nevertheless, Taylor teaches rows of structures for tightening elements are parallel (see Fig. 2C; Col. 3 Lines 32-34 "slots of the pairs 224M, 224L as...arranged with generally parallel facing edges"; Col. 6 Lines 12-14 “shoe lace may be provided to extend through… slots”, wherein it has been previously established that it is known in the art that laces are tightening elements and therefore the slots are structures for tightening elements).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wilson’s first and second rows of tubular bodies with the parallel arrangement of Taylor for aesthetic design choice.
Regarding Claim 25, modified Wilson teaches all the claimed limitations as discussed above in Claim 4.
Modified Wilson already teaches wherein a first row of tubular bodies and a second row of tubular bodies are defined by a tubular body of the first column and a tubular body of the second column (see rejection of Claim 4),
wherein each tubular body is capable of having a tensile strand received (Wilson Col. 16 Lines 40-42 "fastener may be threaded through one or more of the eyelets 460 on the medial side 400…and one or more of the eyelets 460 on the lateral side 402"; see Fig. 1B for clarification; although Fig. 1B is directed to a different embodiment, one of ordinary skill in the art would understand how it applies to the recitation of Col. 16 Lines 40-42, wherein eyelets facilitating a thread through indicates a channel for a lace/tensile strand, as best understood from the 112(b) rejections; see also Col. 15 Lines 65-67 "each of the eyelets 460 is formed from a pair of slits disposed in the upper and an elongate member threaded through the slits"; see Fig. 5; Col. 16 Lines 3,4, 7-9 "single elongate member 510 is utilized to form the plurality of eyelets 460 on the medial side 400…in a square wave pattern...a single elongate member is also utilized to form the plurality of eyelets 460 on the lateral side 402"). 
Therefore modified Wilson is capable of wherein a tensile strand extends along at least one of the first, second, and third rows to be received in a tubular body of the first column and tubular body of the second column.

Wilson merely does not explicitly teach a positive recitation of a tensile strand extending as recited.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Wilson’s Fig. 4B such that a tensile strand extends along at least one of the first, second, and third rows to be received in a tubular body of the first column and tubular body of the second column for reasons similar aforementioned, such as based on desired comfort (Col. 16 Line 58-Col. 17 Line 5).

Claim(s) 8, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilson (USPN 10765173) in view of Brinkman et al (USPN 10844526), herein Brinkman, Gillern (FR 389990), and Guest et al (USPN 10492566), herein Guest, further in view of Burch (US Publication 2018/0332920). 
Regarding Claim 8, modified Wilson teaches all the claimed limitations as discussed above in Claim 1.
Brinkman at least suggests wherein an upper layer of the knitted fabric bears the plurality of tubular bodies (Col. 4 Lines 11-14 "it is contemplated that multiple layers of intermeshed loops 146 may be included in the knitted component 144"; inasmuch as there are multiple layers but the figures clearly indicate that the tubular bodies are on the exterior layer, then the upper layer would have the tubular bodies), and
wherein a lower layer of the knitted fabric is disposed below the upper layer (Col. 4 Lines 11-14 "it is contemplated that multiple layers of intermeshed loops 146 may be included in the knitted component 144"; inasmuch as there are multiple layers but the figures clearly indicate that the tubular bodies are on the upper/exterior layer, then the lower layer is disposed below the upper layer).

Nevertheless, Burch teaches multiple knitted layers (see Figs. 4, 5, 7; [0001] "method of making an article of footwear incorporating a knit upper"; [0046] "second sock portion 30 inside out...moving the second sock portion 30...into the first sock portion void 28").
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wilson with the multiple layers of Burch as a known method of constructing a multi-layered knit upper for easier manufacturing such as in order to more easily encompass other structures.

As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that modified Wilson teaches wherein an upper layer of the knitted fabric bears the plurality of tubular bodies (inasmuch as Wilson’s tubular bodies provided by Brinkman are a unitary knit construction on an upper/exterior layer, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the multi-layer knit upper formed with the method of Burch would have the upper layer with the tubular bodies with the lower layer beneath the upper/exterior layer).
Regarding Claim 9, modified Wilson teaches all the claimed limitations as discussed above in Claim 8.
Modified Wilson seems to teach wherein the lower layer that is disposed below the upper layer is connected with the upper layer but has no contact with the tubular bodies of the first, second, and third columns of tubular bodies (Burch teaches the lower layer and upper layer connected in Figs. 4, 5, and 7; inasmuch as Wilson’s tubular bodies provided by Brinkman are a unitary knit construction on an upper/exterior layer, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the multi-layer knit upper formed with the method of Burch would have the upper layer with the tubular bodies, wherein the lower layer would not be touching the loops because the loops are formed on the exterior top surface of the first/exterior layer while the lower layer is disposed beneath the upper/exterior layer).

Claim(s) 12, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilson (USPN 10765173) in view of Brinkman et al (USPN 10844526), herein Brinkman, Gillern (FR 389990), and Guest et al (USPN 10492566), herein Guest, further in view of Follet et al (US Publication 2017/0071291), herein Follet.
Regarding Claim 12, modified Wilson teaches all the claimed limitations as discussed above in Claim 1.
Modified Wilson teaches a yarn of the shoe upper and a yarn of the first, second, and third columns of tubular bodies (see rejection of Claim 1, wherein it was already established that Wilson teaches a knitted upper and therefore an upper comprising yarn and Wilson modified by Brinkman teaches knitted tubular bodies and therefore first, second, and third columns comprising yarn).

Wilson does not explicitly teach wherein the yarn of the shoe upper and the yarn of the first, second, and third columns of tubular bodies are different in at least one property.

However, such a property may be of color, wherein a change in aesthetic (ornamental) design generally will not support patentability.  In re Seid, 73 USPQ 431.

Nevertheless, Wilson already taught that the shoe upper and tubular bodies are integrally knit, and therefore that the tubular bodies constitutes structural areas of the shoe upper.

Furthermore, Follet at least suggests areas of an upper are different in at least one property (see Fig. 9, where the property is color; [0118] “upper…can be…textile element…the textile can be knitted…yarns”; [0104] "upper 120 can also include indicia that visually indicate the gradient pattern of the textured area 450.  For example, in some embodiments, the upper 420 can vary in color across upper 420 for this purpose…high texture area 433 and high texture area 437 can be colored darker than reduced texture area 435", wherein one of ordinary skill in the art would be able to see that the area in Follet where a yarn of the first/second/third columns would be located in modified Wilson are of a different color than certain other areas of the shoe upper in Follet).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wilson’s upper area containing yarn of the tubular bodies of the first, second, and third columns to be different in at least one property such as color with a yarn of the shoe upper as taught by Follet such as for aesthetic design.
Regarding Claim 13, modified Wilson teaches all the claimed limitations as discussed above in Claim 12.
Wilson further teaches wherein a yarn of the shoe upper and a yarn of the first, second, and third columns of tubular bodies have different colors (see aforementioned rejection of Claim 12).

Response to Arguments
Applicant’s arguments with respect to claims 1-6, 8-10, 12-14, 17, 18, 22-28 have been considered but are moot because of the new grounds of rejection necessitated by amendment.  Therefore, see aforementioned rejections for the argued missing limitations.  Nevertheless, for clarification--
Pertaining to applicant’s remarks on page 9 that “office recognizes that Wilson does not teach or suggest tubular bodies that form a unitary construction…and cites Brinkman for that alleged disclosure”, examiner respectfully disagrees.  The office indicates that Wilson does not suggest a unitary knit construction, and therefore looks to Brinkman.  Inasmuch as applicant has defined “discrete” or “unitary” or “integral”, Wilson alone teaches these recitations.  However, since the claim recites “knit”, that is why Wilson looks to Brinkman.
Pertaining to applicant’s remarks on page 10 that “the office’s interpretation…is improper…because claim 1 does not recite ‘eyelets’ in the forefoot but instead recites…tubular bodies”, examiner respectfully disagrees.  Examiner notes that inasmuch as tubular bodies has been defined, modified Wilson teaches tubular bodies (see rejection--Wilson teaches basic tubular bodies; inasmuch as tubular bodies is further defined to be knitted in a unitary knit construction, Wilson modified by Brinkman teaches the tubular bodies, etc).  As best understood, applicant indicates Guest as improper merely because Guest is not necessarily a tubular body as defined.  However, a tubular body as defined has already been taught with the various modifications to Wilson, resulting in a tubular body as defined, otherwise known as structures for tightening elements. and Guest is merely utilized to show that structures for tightening elements is known to be desirable in the forefoot region for fit.  Inasmuch as Guest and Wilson are in the same art of endeavor as tightening, the modification of Wilson with Guest is proper.  Contrary to applicant’s remarks on page 10, the rejection odes indeed find the “actual structures in the claims”.  Examiner notes that the term “eyelets” was utilized to show the same art of endeavor, which is proper in obviousness combination in a U.S.C. 103 rejection.  To better clarify the rejection, examiner herein has utilized “structures for tightening” or “structures for tightening elements” to further indicate same art of endeavor.  As best understood, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Similar then, pertaining to applicant’s remarks on page 11 beginning with how tubular bodies do not necessarily mean eyelets, examiner notes that is why Wilson has been modified to teach the tubular bodies as claimed.  Regardless of Guest utilizing tensile strands in applicant’s remarks, examiner reiterates that Wilson and Guest are in the same art of endeavor.  As best understood, applicant has inadvertently misunderstood the rejection to mean that Guest was used to teach tubular bodies, when in fact the other references were utilized to teach tubular bodies which are structures for tightening elements, merely missing in a forefoot region, wherein Guest was only utilized to teach that structures for tightening elements are desirable in a forefoot region.  As such, the other remarks such as being 2-D are irrelevant.
Relatedly, pertaining to applicant’s remarks on page 12 that columns are not taught to be a in forefoot region, examiner respectfully disagrees.  Modified Wilson without Guest already taught columns of structures of tightening elements, and was only missing structures of tightening elements being in the forefoot, which was taught by Guest, which provides motivation to modify Wilson’s columns to be also in the forefoot, especially as Wilson already taught additional structures for tightening elements which are the as claimed tubular bodies based on modified Wilson.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and can be used to formulate a rejection if necessary: Schneider et al (US Publication 2018/0110294) directed to an upper providing a knit loop for a lace element.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Grace Huang whose telephone number is (571)270-5969.  The examiner can normally be reached on M-R 7:30am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GRACE HUANG/Examiner, Art Unit 3732